Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 05/19/2022.  Claims 1 and 3 are now pending in the present application. This Action is made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:
a)         On line 3 of claim 1, delete “wherein,” after “calling module,”;
Appropriate correction is required.
Response to Arguments
Applicant's arguments with respect to claims 1 and 3, have been fully considered but they are not persuasive.
For claim 1, in regards to Applicant's argument, on page 18 of the remarks filed on 07/01/2020, that “Moreover, Farhan fails to teach or suggest acquiring current speed information using an existing onboard system. Rather, Farhan describes a separate plug in system which adds significantly to costs and complexity. Moreover, Farhan is concerned with blocking access to SMS messages, and is not concerned with blocking access to a telephone call. That is to say, Farhan is concerned with blocking access to a visual device which would be highly distracting to a driver under any circumstances, while Applicant’s claimed invention is designed to block access to a telephone call, which would be distracting to a driver only under certain speed or weather conditions.". Examiner very kindly directs the Applicant to Farhan e.g.,  [0033] that teaches “the condition detection function 440 interfaces to the vehicle or equipment 410 to detect if and when conditions are satisfied for imposing restrictions on the operation of the user equipment 430” (i.e., of an onboard equipment od a vehicle), and “the condition detection function 220 may be a device installed within the vehicle, such as a car-PC apparatus within the console or otherwise installed within the vehicle. Such carPC or other device may include BLUETOOTH communications technology for interfacing to a BLUETOOTH enabled user equipment 230. The car-PC detects conditions, such as speed by reading the vehicle speedometer via the internal bus of the vehicle. The car-PC then imposes the restrictions on the user equipment 230”, (please see paragraph [0028]), further Farhan e.g., paragraph [0099] teaches the concept of “algorithm used to calculate the speed of a vehicle utilizing an accelerometer to obtain input information” paragraph [0126] teaches that “The detector is available either as an external apparatus ( can be a unit pluggable into the vehicle's electric outlet or battery operated), or can be integrated into the car's components ( e.g., car's built in GPS, car's computer, etc.)” and paragraph [0127] discloses “( c) the vehicle speed being above a certain threshold, (d) weather conditions, (e) time of day, (f) location of vehicle…”, , (g) traffic conditions, (h) other distractions within the vehicle…”, by the signals received at On-Board Diagnostic system (OBD) and once the conditions are detected restrictions can be imposed. Farhan further in paragraph [0065] teaches the concept of detection of motion, speed, geo-location that can be used as a condition to turn on or off certain functionality of the user equipment such as call restriction , or text messaging using the components of block diagram of Fig. 6, that includes processors, memory connected to sensors, GPS or OBD for condition detection functionalities. On the other hand, Pandurangarao discloses, the current weather information module is configured to obtain the current weather information from a server via an existing onboard system (see e.g., “The third party data source server 160 may comprise a third party data source computer 162 configured to receive, process, and transmit environmental conditions data associated with a geographic location of vehicle 110 including current weather condition data, forecasted weather condition data… third party data source server 160 may be configured to transmit data to telematics device 113, on-board computer 115…” [0046]). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to provide above teaching of Pandurangarao to Farhan to analyze an incoming telephonic event to a mobile device in relation to a combination of vehicle telematics data, user preferences, and hands-free device activation to determine if the incoming telephonic event is to be presented at the mobile device during vehicle operation obtaining weather information from a server as suggested by Pandurangarao (See Moriguchi, paragraph [0009]). And further, Moriguchi e.g., Fig. 3,  discloses an in-vehicle communication device detects an incoming call and controller of the in-vehicle communication device acquires the vehicle condition from the sensors  according to setting of the driver to answer the call (please see Fig. 15, [0105]) and it may judge that it is to be dangerous when the speed detection is beyond a predetermined threshold (please paragraph [0106]), instructing the mobile phone to reject the incoming call (please see paragraph [0115]) and delivering a message to the caller once acquiring the vehicle information (please see paragraph [0112]). In other words, Moriguchi teaches the concept of detecting an incoming call by the , and judging based on the speed of the vehicle being dangerous for the driver to respond to the incoming call, instructing mobile device to reject the incoming call and  delivering a message to the caller. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to provide above teaching of Moriguchi to Farhan and Pandurangarao to makes it possible to reduce danger involving an incoming call and talking on the phone during driving and rejecting an incoming call or delivering a message without answering the call as suggested by Moriguchi (See Moriguchi, paragraph [0009]). Therefore, Farhan in view of Pandurangarao and further in view of Moriguchi disclose all limitations of claims 1 and 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farhan et al. (US 2012/0268235 A1, hereinafter Burns), in view of Pandurangarao (US 2018/0097928 A1, hereinafter Pandurangarao), and further in view of Moriguchi et al. (US 2002/0177928 A1, hereinafter Moriguchi).
Regarding claim 1, Farhan discloses, an onboard calling device (see e.g., “the condition detection function 440 interfaces to the vehicle or equipment 410 to detect if and when conditions are satisfied for imposing restrictions on the operation of the user equipment 430”,  Fig. 4, [0033] and/or “FIG. 6, or variants thereof can be a suitable environment for the condition detection function”, Fig. 6, [0133]), comprising a processor (see e.g., processor 612, Fig. 6),  a current speed measuring module (see e.g., “The condition detection function 220 then  commences to monitor for conditions 330. The conditions can be any of a variety of conditions and combinations thereof, including but not limited to, motion of the vehicle, speed of the vehicle…”, [0031] and/or “actions that can be taken by an exemplary algorithm used to calculate the speed of a vehicle utilizing an accelerometer to obtain input information.”, Fig. 8, [0099] and/or “any one or combination of the following conditions may be checked for: (a) the… ( c) the vehicle speed being above a certain threshold,…”, [0127] and/or “these conditions can be detected using a variety of technologies, as well as combinations thereof, including but not limited to, the OBDI port of the vehicle”, [0127]), a weather module (see e.g., “The detector is available either as an external apparatus ( can be a unit pluggable into the vehicle's electric outlet or battery operated), or can be integrated into the car's components ( e.g., car's built in GPS, car's computer, etc.). ”, [0126] and/or “any one or combination of the following conditions may be checked for: (a) the… (d) weather conditions,”, [0127] and/or “these conditions can be detected using a variety of technologies, as well as combinations thereof, including but not limited to, the OBDI port of the vehicle”, [0127]), a wireless connection module (see e.g., “The network/communication interface 614 may also incorporate one or more of a variety of communication capabilities such as BLUETOOTH, cellular, cellular data, INFRARED, RF, direct connect, etc., for transmitting and receiving data or signal 626”, Fig. 6, [0133]), a storage module (see e.g., a memory device 614, Fig. 6), and a calling module (see e.g., “cellular modem may be embedded or connected to the detector, which would be used to inform the mobile operator (e.g., via SMS or other services), or a BLUETOOTH transmitter/modem connected to or embedded within the detector unit would communicate with the driver's handset,”, [0019]), wherein,
wherein the current speed measuring module is configured to obtain the current vehicle speed via an existing onboard system (see e.g., “Yet another technology that may be used to detect motion, speed, velocity, location, etc., of the vehicle is OBD technology. OBD is an acronym for On-Board Diagnostic System.”, [0078] and/or “a user equipment that is located in the driver's ROI may be disabled from answering an incoming call,”, [0073]).
the wireless connection module is connected with the processor and is configured to perform information transmission between the processor and an external communication device (see e.g., “The illustrated system 400 includes a condition detection function 420 that may or may not interface to the user equipment 430 over a communications link 440 depending on the particulars of the embodiment. In operation, the condition detection function 440 interfaces to the vehicle or equipment 410 to detect if and when conditions are satisfied for imposing restrictions on the operation of the user equipment 430”, [0033];
the storage module is configured for storing the weather information (see e.g., “The detector is available either as an external apparatus ( can be a unit pluggable into the vehicle's electric outlet or battery operated), or can be integrated into the car's components ( e.g., car's built in GPS, car's computer, etc.). ”, [0126] and/or “any one or combination of the following conditions may be checked for: (a) the… (d) weather conditions,”, [0127] and/or “information by itself or combined with other information (such as detection of motion, the engine being on, the RPM of the motor, the speed of the vehicle, the gear position/status, geo-location/GPS/triangulation algorithms, etc.) can be used as a condition to turn on or off certain functionality of the user equipment (i.e., text messaging, Internet access, call restriction)”, [0065] and/or “When the conditions are changed or eliminated, the restrictions can be changed or removed”, [0127]; Examiner notes: an ordinary skill in the art would recognize that to detect change of condition requires storing of the data regarding collected speed, weather, location, etc.) 
Although Farhan discloses an apparatus connected to a vehicle that obtains weather and speed information in order to determine restriction of certain functions of a device such as call restriction that are unsafe during driving, Farhan fails to explicitly disclose, the current weather information module is configured to obtain the current weather information from a server via an existing onboard system;
the processor is connected with the speed measuring module, the weather module, and the calling module is configured to determine whether to accept or decline an incoming call, or to send a short message to a caller according to vehicle speed information; 
the storage module is configured for storing the vehicle speed information and the short message.
In the same field of endeavor Pandurangarao discloses, the current weather information module is configured to obtain the current weather information from a server via an existing onboard system (see e.g., “The third party data source server 160 may comprise a third party data source computer 162 configured to receive, process, and transmit environmental conditions data associated with a geographic location of vehicle 110 including current weather condition data, forecasted weather condition data… third party data source server 160 may be configured to transmit data to telematics device 113, on-board computer 115…” [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Farhan an Moriguchi with Pandurangarao, in order to analyze an incoming telephonic event to a mobile device in relation to a combination of vehicle telematics data, user preferences, and hands-free device activation to determine if the incoming telephonic event is to be presented at the mobile device during vehicle operation (see Pandurangarao, paragraph [0006]).
Although Farhan and Pandurangarao combined teach applying restriction to incoming calls based on speed and weather information, however they fail to explicitly disclose, the processor is connected with the current speed information module and the current weather information module, and the calling module is configured to determine whether to accept or decline an incoming call, or to send a short message to a caller, or to hang up on a caller, based on the current vehicle speed information or the current weather information;
the storage module is configured for storing the current vehicle speed information, and the short message.
In the same field of endeavor, Moriguchi discloses, the processor is connected with the current speed information module and the current weather information module, and the calling module is configured to determine whether to accept or decline an incoming call (see e.g., “Once detecting the incoming call (Yes in S11), the control device 380 acquires the vehicle conditions of the in-vehicle sensors according to the setting of the answer message setting table 372 (Sl2), and judges whether it is dangerous or not for the driver to answer the call (S13).”, Fig. 15, [0105] and/or “it may judge it to be dangerous when the speed detected by the speed detection signal is beyond a predetermined threshold value (0 or a certain value)”, [0106] and/or “in Step Sl6, the control device 380 instructs the mobile phone 100 to reject the incoming call via the communication interface 340 and the wireless communication path 400 (S31)”, [0115]), or to send a short message to a caller (see e.g., “Once detecting the incoming call (Yes in S11), the control device 380 acquires the vehicle conditions of the in-vehicle sensors according to the setting of the answer message setting table 372 (Sl2), and judges whether it is dangerous or not for the driver to answer the call (S13).”, Fig. 15, [0105] and/or “it may judge it to be dangerous when the speed detected by the speed detection signal is beyond a predetermined threshold value (0 or a certain value)”, [0106] and/or “Once acquiring the vehicle information in Step Sl4, the control device 380 interprets the vehicle information and generates a text in which the interpreted vehicle information is embedded ("the current location is XXX. The destination is OOO. The estimated arrival time is Ii/iii.", for example,) (Sl5)”, [0109] and/or “As a result, the answer message in which the vehicle information at that time is embedded is delivered to the caller”, [0112]);
the storage module is configured for storing the vehicle speed information and the short message (see e.g., “Once detecting the incoming call (Yes in S11), the control device 380 acquires the vehicle conditions of the in-vehicle sensors according to the setting of the answer message setting table 372 (Sl2)”, [0105] and/or “When a plurality of sensors (such as the speed sensor 311, the acceleration sensor 312…are set on the answer…”, [0107] and/or “ The control block 931 decides whether a vehicle is running or not based on speed information which is outputted from the engine control unit (ECU) 940… It sends a message that "I am now driving" which is recorded in advance in the recording/reproducing unit 932 to the caller, and then records the caller's message. When the vehicle stops, the control block 931 reproduces the caller's messages which are recorded in the recording/reproducing unit 932 using the loudspeaker 970 based on the number of the calls”, Fig. 1, [0008] and/or “The storing device 370 holds a screen storing device 371 that stores a screen for setting an automatic answer message in advance, an answer message setting table 372”, Fig. 3, [0068] and/or “When the conditions are changed or eliminated, the restrictions can be changed or removed”, [0127]; Examiner notes: an ordinary skill in the art would recognize that to detect change of condition requires storing of the data regarding collected speed, weather, location, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Farhan and Pandurangarao with Moriguchi, in order to makes it possible to reduce danger involving an incoming call and talking on the phone during driving and rejecting an incoming call or delivering a message without answering the call (see Moriguchi, paragraph [0009]).
Regarding claim 3, Farhan, Pandurangarao and Moriguchi combined disclose, wherein the wireless connection module is a blue tooth module or a WiFi module (see Farhan e.g., “a BLUETOOTH peer-to-peer signaling exchange may be utilized by the condition detection function 220 to identify user equipment 230 that is proximate to the condition detection function 220.”, [0030] and/or “or a BLUETOOTH transmitter/modem connected to or embedded within…”, [0119]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645